Exhibit 16.1 February 5, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Commissioners: We have read the statements included in Item 4.01 of Form8-K of Cambridge Heart, Inc. dated January 31, 2014, which is expected to be filed with the Securities and Exchange Commission on February 5, 2014, and we are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form8-K. Very truly yours, /s/ McGladrey LLP McGladrey LLP Boston, Massachusetts
